Case 21-30085-hdh11 Doc 7-1 Filed 01/18/21   Entered 01/18/21 23:50:35   Page 1 of 4




                   EXHIBIT A
Case 21-30085-hdh11 Doc 7-1 Filed 01/18/21                     Entered 01/18/21 23:50:35              Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IN RE:                                                §                  CHAPTER 11
                                                      §
NATIONAL RIFLE ASSOCIATION                            §                  CASE NO. 21-30085-____
OF AMERICA and SEA GIRT LLC                           §
                                                      §
          DEBTORS1                                    §                  Joint Administration Requested


                 INTERIM ORDER AUTHORIZING THE DEBTORS TO PAY
                          CERTAIN PRE-PETITION TAXES

          Upon consideration of the Debtors’ motion for entry of interim and final orders

authorizing the payment of certain prepetition taxes (the “Motion”) [Docket No. ___],2 the Court

finds that: (i) it has jurisdiction to consider the Motion and the relief requested therein pursuant

to 28 U.S.C. §§ 157(b)(2) and 1334; (ii) venue is proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; (iii) due and proper notice of the Motion has been provided and no other or

further notice need be provided; and (iv) the relief requested in the Motion is in the best interests

1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
2
  Unless other indicated, all capitalized terms in this order shall have the meanings ascribed to them in the Motion.


Interim Order Authorizing the Debtors to Pay Certain Prepetition Taxes                                     Page 1
89775v1
Case 21-30085-hdh11 Doc 7-1 Filed 01/18/21                     Entered 01/18/21 23:50:35   Page 3 of 4




of the Debtors, their estates, and creditors. Having reviewed the Motion and having heard the

statements and evidence offered in support of the relief requested therein at a hearing before this

court, the Court determines that the legal and factual bases set forth in the Motion and at the

hearing establish just cause for the relief granted herein. Accordingly, it is hereby ORDERED

that:

          1.      The Motion is granted.

          2.      The Debtors are authorized to pay all pre-petition Taxes, including but not limited

to the Taxes due on or after January 20, 2021, and all those Taxes subsequently determined by

audit to be owed for periods prior to the Petition Date, to the federal, state, and local Taxing

Authorities by whatever means the Debtors may deem appropriate, including, without limitation,

the issuance of post-petition checks and wire transfers. That the relief granted herein is for all

Taxing Authorities to which the Debtors owes pre-petition Taxes.

          3.      Nothing in the Motion or this Order shall be construed as impairing the Debtors’

right to contest the validity or amount of any Taxes that may be due to any Taxing Authorities.

          4.      This Order is necessary to avoid immediate and irreparable harm.                 The

requirements of Rule 6003(b) have been satisfied. Adequate notice of the Motion has been

provided. Such notice satisfies the requirements of Rule 6004(a). The 14 day stay imposed

under Rule 6004(h) is hereby waived and the terms and conditions of this Order are immediately

effective and enforceable upon its entry.

          5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




Interim Order Authorizing the Debtors to Pay Certain Prepetition Taxes                         Page 2
89775v1
Case 21-30085-hdh11 Doc 7-1 Filed 01/18/21                     Entered 01/18/21 23:50:35   Page 4 of 4




           6.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this order.

                                         ### END OF ORDER ###




Interim Order Authorizing the Debtors to Pay Certain Prepetition Taxes                          Page 3
89775v1
90310v.1
